Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 1 of 25 Page ID #:38




  1    WILENTZ, GOLDMAN & SPITZER, P.A.
       KEVIN P. RODDY (SBN 128283)
  2    90 Woodbridge Center Drive
       Post Office Box 10
  3
       Woodbridge, NJ 07095
  4    Telephone: (732) 636-8000
       Facsimile: (732) 726-6686
  5    kroddy@wilentz.com
       Attorneys for Plaintiffs
  6
                                       UNITED STATES DISTRICT COURT
  7

  8                                  CENTRAL DISTRICT OF CALIFORNIA

  9                                               WESTERN DIVISION

 10    --------------------------------------------------------X
                                                                :
 11
       LICGO PARTNERS, LLC, SOVEREIGN                             Case No. 2:21-cv-02390
       PARTNERS, LLC, and PARADIGM                              :
       CAPITAL HOLDINGS, LLC,                                   :
 12                                                             :              COMPLAINT
            Plaintiffs,                                         :
 13
       v.                                                       :
 14                                                             :       JURY TRIAL DEMANDED
       KEITH BERMAN, DECISION                                   :
 15    DIAGNOSTICS CORP. and                                    :
       PHARMATECH SOLUTIONS, INC.,                              :
 16
            Defendants.                                         :
 17    --------------------------------------------------------X
 18
               Plaintiffs, LICGO Partners, LLC (“LICGO”), Sovereign Partners, LLC (“Sovereign”)
 19
       and Paradigm Capital Holdings, LLC (“Paradigm”) (collectively, “Plaintiffs”), by and through
 20

 21    their undersigned attorneys, as and for their Complaint as against Defendants Keith Berman

 22    (“Berman”), Decision Diagnostics Corp. (“DECN”) and PharmaTech Solutions, Inc.
 23    (“PharmaTech”) (collectively, “Defendants”), hereby allege and state as follows:
 24

 25

 26

 27
                 Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
 28                                                                                                                    Case No
       #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 2 of 25 Page ID #:39




                                       FACTS COMMON TO ALL COUNTS
  1

  2                                             NATURE OF THE CASE

  3             1.      This case involves Defendants’ fraudulent and unlawful conduct inducing

  4    Plaintiffs to invest, and to purchase securities, in DECN, only to, thereafter, wrongfully deprive
  5
       Plaintiffs from exercising their rights and realizing gains from their investments.                             After
  6
       procuring substantial investments from Plaintiffs, Defendants abjectly and wrongfully refused
  7
       to permit Plaintiffs to convert preferred shares of DECN into common stock, as DECN
  8
       previously agreed and was obligated to do, pursuant to the express written terms of the
  9

 10    agreements. Rather, Berman misappropriated Plaintiffs’ investment funds for his own personal

 11    use and benefit, causing DECN to become financially distressed. To remedy this dire situation,

 12    Defendants sought to capitalize upon the COVD-19 pandemic by misrepresenting DECN’s
 13
       marketing and distribution of a COVID-19 screening test that never was developed and did not
 14
       exist.    After Defendants’ fraud was uncovered, DECN’s common stock was rendered
 15
       worthless, as was Plaintiffs’ investment in DECN. This suit follows.
 16

 17
                                                       THE PARTIES

 18             A.      Plaintiff LICGO

 19             2.      Plaintiff LICGO is a Florida limited liability company with two members. One

 20    member is a resident of New Jersey, and the other member is a resident of Florida. Its principal
 21
       place of business is located in Boca Raton, Florida.
 22
                3.      LICGO is an entity which invested funds to purchase securities in DECN.
 23

 24

 25

 26                                                              2
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 3 of 25 Page ID #:40




               B.       Plaintiff Sovereign
  1

  2            4.       Plaintiff Sovereign is a Florida limited liability company with two members.

  3    One member is a resident of New Jersey, and the other member is a resident of Florida. Its

  4    principal place of business is located in Albuquerque, New Mexico.
  5
               5.       Sovereign is an entity which invested funds to purchase securities in DECN.
  6
               C.       Plaintiff Paradigm
  7
               6.       Plaintiff Paradigm is a Florida limited liability company. Paradigm is a single-
  8
       member managed limited liability company in which its sole member is a resident of Florida.
  9

 10    Its principal place of business is located in Boca Raton, Florida.

 11            7.       Paradigm is a business consulting company that provided business consulting

 12    services to DECN.
 13
               D.       Defendant Berman
 14
               8.       Defendant Berman is a resident of Westlake Village, California.                             Berman
 15
       represents that he has over 35 years’ experience in the healthcare field, in general, and has over
 16

 17
       27 years’ experience specializing in healthcare software including intranet and internet systems.

 18    See https://www.decisiondiagnostics.co/about.html

 19            E.       Defendant DECN
 20            9.       Defendant DECN is a corporation incorporated in the State of Nevada with a
 21
       principal place of business located in Westlake Village, California.
 22
               10.      As represented to the State of Nevada in its corporate filing, defendant Berman
 23
       is the President, Treasurer, Secretary and Director of DECN.                          Additionally, Berman is
 24

 25    identified as the Chief Executive Officer and Chief Financial Officer of DECN.

 26                                                              3
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 4 of 25 Page ID #:41




               11.      At all relevant times, DECN has held itself out as specializing in prescription
  1

  2    and   non-prescription        diagnostics,      and     at    home     medical      testing     products.         See

  3    https://www.decisiondiagnostics.co/about.html

  4            F.       Defendant PharmaTech
  5
               12.      Defendant PharmaTech is a corporation incorporated in the State of Nevada
  6
       with a principal place of business located in Westlake Village, California.
  7
               13.      PharmaTech is a wholly owned subsidiary of DECN.
  8
               14.      As represented to the State of Nevada in its corporate filing, defendant Berman
  9

 10    is the President, Treasurer, Secretary and Director of PharmaTech.

 11            15.      At all relevant times, PharmaTech has held itself out as “a leading supplier and

 12    manufacturer of affordable home care products for glucose testing and diabetes treatment.” See
 13
       https://pharmatechsolutions.co/ As set forth on its website, PharmaTech, “manufactures a line
 14
       of FDA-cleared, cost effective, glucose test strips.” Id.
 15
                                            JURISDICTION AND VENUE
 16
               16.      Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal
 17

 18    question).

 19            17.      Additionally, subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332

 20    (diversity) in that the amount in controversy exceeds $75,000.00 and the Plaintiffs and the
 21
       Defendants to this matter are citizens of different states.
 22
               18.      Venue is proper in this Court under 28 U.S.C. § 1391 because defendant Berman
 23
       is a resident of California, both defendants DECN and PharmaTech have their principal place
 24

 25

 26                                                              4
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 5 of 25 Page ID #:42




       of business in California, and a substantial part of the events giving rise to Plaintiffs’ claims
  1

  2    occurred in this judicial district.

  3            19.       While subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332, this

  4    Court also has supplemental jurisdiction of all state statutory and common law claims asserted
  5
       herein under 28 U.S.C. § 1367, as they are so related to the federal claims asserted that they
  6
       form part of the same case under Article III of the United States Constitution.
  7
                     DEFENDANTS PEREPETRATED A FRAUD UPON PLAINTIFFS
  8
               A.        Plaintiffs Were Fraudulently Induced To Invest and Purchase Securities in
  9                      DECN
 10
               20.       To induce Plaintiffs to invest in DECN, Berman, made numerous material
 11
       misrepresentations and/or omissions and failed to disclose facts necessary to make other
 12
       statements not misleading concerning DECN.                         Plaintiffs relied upon these material
 13

 14    representations and/or omissions to their detriment in deciding to invest in DECN and purchase

 15    securities from DECN.

 16            21.       For example, DECN, by and through Berman, routinely misrepresented and
 17
       overstated DECN’s distribution contracts for its medical device products.
 18
               22.       DECN, by and through its wholly owned subsidiary defendant PharmaTech,
 19
       provides FDA approved blood glucose home testing test strips and blood testing monitors. See
 20
       https://www.decisiondiagnostics.co/about.html#bod DECN “also provides smart phone based
 21

 22    electronic medical record (EMR) applications”, that DECN touts as being able “to be used by

 23    physicians at point of care … to easily and efficiently access and update their patients’

 24    histories.” Id.
 25

 26                                                              5
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 6 of 25 Page ID #:43




               23.      In connection with the distribution of such medical products, DECN, by and
  1

  2    through Berman, misrepresented that DECN possessed contracts and relationships with various

  3    big box retailers and pharmaceutical chains, including CVS. Based upon information only

  4    recently learned by Plaintiffs through their own independent investigation, the information
  5
       provided by Defendants concerning DECN’s distribution contracts was false.
  6
               24.      Additionally, DECN, by and through Berman, routinely misrepresented to
  7
       Plaintiffs, both before, during and after Plaintiffs’ investments in DECN, that DECN was in
  8
       negotiations to be acquired. That information was material to Plaintiffs; as such a transaction
  9

 10    would greatly increase the value of DECN and the shares owned by Plaintiff. Based upon

 11    information only recently learned by Plaintiffs through their own independent investigation, the

 12    information provided by Defendants concerning other outside investments in and/or
 13
       acquisitions of DECN was false.
 14
               25.      As a result of Defendants’ wrongful conduct, in which the aforementioned
 15
       information was misrepresented, Plaintiffs agreed to purchase convertible shares of DECN.
 16

 17
                        i.       LICGO Subscription Agreement

 18            26.      In or about May 2016, LICGO invested in DECN by and through the

 19    “Convertible Preferred Class C Subscription Agreement” (the “LICGO Subscription
 20    Agreement”).
 21
               27.      Pursuant to the LICGO Subscription Agreement, LICGO purchased two
 22
       thousand two hundred thirty nine (2,239) Series 2011 Convertible Preferred Class C shares of
 23
       DECN (the “2011 Convertible Shares”) at a purchase price of one thousand dollars ($1,000.00)
 24

 25

 26                                                              6
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 7 of 25 Page ID #:44




       per share for a total purchase price of two million two hundred thirty nine thousand dollars
  1

  2    ($2,239,000.00).

  3            28.      As set forth at Paragraph (g)(i)(A) in an Amendment to the LICGO Subscription

  4    Agreement, the 2011 Convertible Shares “shall be convertible, at the option of the holder
  5
       thereof [i.e., LICGO], at any time after six months and one day from the time such shares of the
  6
       Series C 2011 Preferred Stock are issued …”
  7
               29.      Significantly, pursuant to Paragraph (g)(iii) of the Amendment to the LICGO
  8
       Subscription Agreement, Defendants expressly represented that DECN would not take any
  9

 10    action to “avoid or seek to avoid the observance of or performance of” LICGO’s right to

 11    convert the 2011 Convertible shares.

 12            30.      Additionally, pursuant to Paragraph (g)(iii) to the Amendment to the LICGO
 13
       Subscription Agreement, Defendants expressly represented that DECN would “at all times in
 14
       good faith assist in the carrying out of” LICGO’s right to convert the 2011 Convertible shares.
 15
                        ii.      Sovereign Subscription Agreements
 16

 17
                                 a.        The First Sovereign Subscription Agreement

 18            31.      In or about August 2017, Sovereign invested in DECN by and through the

 19    “Convertible Preferred Class D Subscription Agreement” (the “First Sovereign Subscription
 20    Agreement”).
 21
               32.      Pursuant to the First Sovereign Subscription Agreement, Sovereign purchased
 22
       twenty (20) Series 2012 Convertible Preferred Class D shares of DECN (the “First 2012
 23
       Convertible Shares”) at a purchase price of twelve thousand five hundred dollars ($12,500.00)
 24

 25    per share for a total purchase price of two hundred fifty thousand dollars ($250,000.00).

 26                                                              7
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 8 of 25 Page ID #:45




                 33.     Pursuant to the First Sovereign Subscription Agreement, sixty thousand (60,000)
  1

  2    bonus common stock purchase warrants were attached to each of the First 2012 Convertible

  3    Shares.

  4              34.     As set forth at Paragraph (g)(i)(A) in an Amendment to the First Sovereign
  5
       Subscription Agreement, the First 2012 Convertible Shares “shall be convertible, at the option
  6
       of the holder thereof [i.e., Sovereign], at any time after thirty-six months and one day from the
  7
       time such shares of Series D Preferred Stock are issued …”
  8
                 35.     Significantly, pursuant to Paragraph (g)(iii) of the Amendment to the First
  9

 10    Sovereign Subscription Agreement, Defendants expressly represented that DECN would not

 11    take any action to “avoid or seek to avoid the observance of or performance of” Sovereign’s

 12    right to convert the First 2012 Convertible shares.
 13
                 36.     Additionally, pursuant to Paragraph (g)(iii) of the Amendment to the First
 14
       Sovereign Subscription Agreement, Defendants expressly represented that DECN would “at all
 15
       times in good faith assist in the carrying out of” Sovereign right to convert the First 2012
 16

 17
       Convertible shares.

 18                               b.        The Second Sovereign Subscription Agreement

 19              37.     Thereafter, in or about October 2017, Sovereign again invested in DECN by and
 20    through another “Convertible Preferred Class D Subscription Agreement” (the “Second
 21
       Sovereign Subscription Agreement”).
 22
                 38.     Pursuant to the Second Sovereign Subscription Agreement, as amended by a
 23
       subsequent Amendment to Subscription Agreement, Sovereign purchased fourteen (14) Series
 24

 25    2012 Convertible Preferred Class D shares of DECN (the “Second 2012 Convertible Shares”)

 26                                                               8
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 9 of 25 Page ID #:46




       at a purchase price of twelve thousand five hundred dollars ($12,500.00) per share for a total
  1

  2    purchase price of one hundred seventy five thousand dollars ($175,000.00). Additionally, as a

  3    bonus for consideration agreed upon by and between Sovereign and DECN, Sovereign was

  4    granted six (6) additional Second 2012 Convertible Shares, which were accorded the same
  5
       rights to convert to Sovereign, and imposed the same obligations to convert upon Defendants.
  6
               39.      Pursuant to the Second Sovereign Subscription Agreement, sixty thousand
  7
       (60,000) bonus common stock purchase warrants were attached to each of the Second 2012
  8
       Convertible Shares.
  9

 10            40.      As set forth at Paragraph (g)(i)(A) in an Amendment to the Second Sovereign

 11    Subscription Agreement, the Second 2012 Convertible Shares “shall be convertible, at the

 12    option of the holder thereof [i.e., Sovereign], at any time after thirty-six months and one day
 13
       from the time such shares of Series D Preferred Stock are issued …”
 14
               41.      Significantly, pursuant to Paragraph (g)(iii) of the Amendment to the Second
 15
       Sovereign Subscription Agreement, Defendants expressly represented that DECN would not
 16

 17
       take any action to “avoid or seek to avoid the observance of or performance of” Sovereign’s

 18    right to convert the Second 2012 Convertible shares.

 19            42.      Additionally, pursuant to Paragraph (g)(iii) of the Amendment to the Second
 20    Sovereign Subscription Agreement, Defendants expressly represented that DECN would “at all
 21
       times in good faith assist in the carrying out of” Sovereign right to convert the Second 2012
 22
       Convertible shares.
 23
                        iii.     Paradigm’s Independent Contractor Agreement
 24

 25

 26                                                              9
 27              Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                      Case No.
 28    #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 10 of 25 Page ID #:47




                43.      In or about July 2017, Paradigm entered into an “Independent Contractor
  1

  2     Agreement” with DECN (the “Paradigm Independent Contractor Agreement”).

  3             44.      Pursuant to the Paradigm Independent Contractor Agreement, DECN engaged

  4     Paradigm to provide its “certain skills and expertise that may be useful to DECN in conducting
  5
        the Business”, which was defined as the “manufacturing and distributing [of] certain medical
  6
        devices.”
  7
                45.      Pursuant to the Paradigm Independent Contractor Agreement, Payment to
  8
        Paradigm was to be by and through the issuance of the following: (a) one hundred and sixty
  9

 10     one (161) 2012 Series D Preferred Stock, in which one share was convertible into one hundred

 11     twenty thousand (120,000) shares of DECN common stock; and one hundred and thirty (130)

 12     Series B Preferred Stock, in which one share was convertible into fifteen thousand (15,000)
 13
        shares of DECN common stock.
 14
                B.       Defendants’ Fraudulent Efforts To Capitalize on the Covid-19 Pandemic
 15
                46.      In January 2020, Covid-19 was spreading throughout Europe and Asia. Shortly
 16

 17
        thereafter, the first cases of Covid-19 were detected in the United States. By January 31, 2020,

 18     the Secretary of Health and Human Services declared Covid-19 a national public health

 19     emergency.      By March 11, 2020, the Covid-19 outbreak was officially declared a global
 20     pandemic.
 21
                47.      Of critical necessity, adequate and affordable Covid-19 testing did not exist at
 22
        the outset of the pandemic, and governments and businesses throughout the world immediately
 23
        reacted in an effort to meet this demand.
 24

 25

 26                                                              10
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 11 of 25 Page ID #:48




                48.        Given this calamity, Defendants sought to unscrupulously capitalize on the
  1

  2     Covid-19 pandemic by convincing DECN investors and the unsuspecting public that DECN

  3     was uniquely positioned to develop and distribute an at-home test that could detect the Covid-

  4     19 virus.
  5
                49.        At the beginning of 2020, Defendants were in an exceedingly dire financial
  6
        position. Berman confirmed that Defendants financial situations were “perilous”, and that
  7
        DECN was forced to let go employees as a result. See Indictment dated December 15, 2020, ¶
  8
        9, United State of America v. Berman, United States District Court, District of Columbia,
  9

 10     Criminal Case No. 1:20-cr-00278, Document No. 1 (the “Indictment”).

 11             50.        Notwithstanding Defendants’ “perilous” financial position, DECN, by and

 12     through Berman, routinely minimized and misrepresented the financial position of DECN, all
 13
        while Berman was using DECN as his “alter ego” and misappropriating its funds for his own
 14
        personal benefit. Indeed, upon information and belief, throughout 2019 and 2020, “Berman
 15
        misappropriated hundreds of thousands of dollars from DECN for his own personal use and
 16

 17
        benefit.” See Indictment, ¶¶ 7-8.

 18             51.        Upon information and belief, Berman similarly used PharmaTech as his “alter

 19     ego” and personal piggy bank. Upon information and belief, Berman misappropriated and
 20     diverted funds from DECN, including those funds invested by Plaintiffs, to PharmaTech.
 21
                52.        Defendants sought to remedy their financial condition by artificially
 22
        manipulating DECN’s share price, by “(a) making materially false and misleading public
 23
        statements related to DECN’s purported COVID-19 test; (b) concealing the true facts about
 24

 25     DECN’s purported COVID-19 test; (c) diverting the proceeds of the scheme for his personal

 26                                                                11
 27                 Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                         Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 12 of 25 Page ID #:49




        use and benefit; and (d) concealing the scheme …” from interested parties, such as Plaintiffs.
  1

  2     See Indictment, ¶ 12.

  3             53.      In particular, DECN, by and through Berman, knowingly misstated and

  4     misrepresented the readiness, availability and capabilities of its alleged COVID-19 screening
  5
        test. DECN coordinated its misrepresentations with PharmaTech, in which it misrepresented
  6
        that DECN’s alleged COVID-19 screening test would be widely available and accessible by
  7
        and through PharmaTech.              Among other means of dissemination, Defendants made such
  8
        misrepresentations through DECN’s and PharmaTech’s websites, and through official press
  9

 10     releases and various other forms of disclosures.                     See Indictment ¶¶ 16-32; See also

 11     http://investor.decisiondiagnostics.co/press.html;                                                                See

 12     https://pharmatechsolutions.co/genviro.html
 13
                54.      For example, on or about March 16, 2020, DECN, by and through Berman
 14
        issued a press release confirming that DECN was implementing a plan by which it would bring
 15
        at least 100,000 kits of DECN’s alleged COVID-19 screening test to the United States market,
 16

 17
        and     100,000        kits     to     the      European         market,       by      May       2020.            See

 18     https://www.accesswire.com/580769/DECN-Updates-on-Its-Corona-Virus-Testing-Product-

 19     GenviroTM-With-200000-Kits-to-Be-Provided-in-USA-EU-Prior-to-the-Summer-12-Month-
 20     Forecast-Updated-to-480mm
 21
                55.      Upon learning this news, a member of Plaintiffs called Berman to inquire as to
 22
        the specifics of DECN’s plan. No specifics were provided, rather, Berman simply hung the
 23
        telephone instead of providing any response.
 24

 25

 26                                                              12
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 13 of 25 Page ID #:50




                56.      On or about March 20, 2020, DECN, by and through Berman, issued a press
  1

  2     release celebrating that its COVID-19 screening test was progressing through FDA approvals,

  3     and that DECN secured thirteen million dollars ($13,000,000.00) of financing.                                     See

  4     https://www.accesswire.com/581701/DECN-to-Finance-2Q-2020-Roll-Out-of-its-GenViro-
  5
        Covid-19-Rapid-Kits-Using-Non-Dilutive-Debt-Financing-Totaling-13-Million-Acquired-in-
  6
        Near-0-Rate-Environment
  7
                57.      Remarkably, despite DECN’s alleged procurement of such purported financing,
  8
        Berman complained to the members of Plaintiffs that DECN did not have sufficient funds by
  9

 10     which to proceed with the manufacture and distribution of its COVID-19 screening test.

 11             58.      Thereafter, DECN, by and through Berman, issued a false press release that

 12     DECN had entered into a vital distributorship agreement with a company owned by members
 13
        of Plaintiffs.       See https://www.bloomberg.com/press-releases/2020-04-23/decn-to-submit-
 14
        second-eua-application-for-covid-19-15-home-testing-genviro-swift-kit-reports-huge-response-
 15
        from-for The content of the press release, which attempted to legitimize DECN’s purported
 16

 17
        COVID-19 screening test, was an outright lie. No relationship ever existed between DECN and

 18     the aforementioned company, either to assist in the sale of COVID-19 screening tests or for any

 19     other basis.
 20             59.      This was not the only example of Defendants’ flagrant misrepresentation of
 21
        DECN’s distribution of its purported COVID-19 screening test. DECN promoted that it was
 22
        forging a distributorship agreement with Major League Baseball (“MLB”). DECN’s promotion
 23
        was a fabrication, as no such agreement was ever realized. Rather, only a member of Plaintiffs
 24

 25

 26                                                              13
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 14 of 25 Page ID #:51




        introduced Berman to a contact with a MLB franchise, and nothing further came of this simple
  1

  2     introduction.

  3             60.       In fact, Plaintiffs have come to learn, virtually, all, if not all, of the information

  4     disseminated by DECN, by and through Berman, concerning DECN’s purported COVID-19
  5
        screening test was false. See Indictment, ¶ 35.
  6
                61.      Neither DECN, nor Berman, ever developed or created a COVID-19 screening
  7
        test kit, let alone one that was either ready to pass FDA approvals or be available for
  8
        distribution. Id.
  9

 10             62.      As a result of Defendants’ fraudulent conduct, the United States of America

 11     issued the Indictment, and, on or about December 17, 2020, the Securities and Exchange

 12     Commission filed a Complaint against Defendants alleging violations of Section 10(b) of the
 13
        Exchange Act and Rule 10b-5 thereunder. See Indictment; see also Securities and Exchange
 14
        Commission v. Keith Berman and Decision Diagnostics Corp., United States District Court,
 15
        Southern District of New York, Case No. 1:20-cr-10658, Document No. 1, the “Complaint”.
 16

 17
                63.      At no time did Plaintiffs or any of its members have any knowledge of

 18     Defendants wrongful, fraudulent and unlawful conduct perpetrated by Defendants.

 19             C.       DECN and Berman’s Unlawful Refusal to Permit Plaintiffs to Exercise
                         their Conversion Rights
 20

 21             64.      DECN, by and through Berman, wrongfully rejected Plaintiffs right to exercise

 22     their conversion rights in the various DECN securities they owned while and at a time when

 23     Plaintiffs would have realized tens of millions of dollars in profits upon the conversion and sale
 24     of the shares.
 25

 26                                                              14
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 15 of 25 Page ID #:52




                  65.     At each and every instance that Plaintiffs sought to lawfully exercise their
  1

  2     conversion rights, DECN, by and through Berman, wrongfully and unlawfully precluded,

  3     prevented and prohibited the conversion.

  4               66.     For example, in March 2020, LICGO specifically informed Defendants that it
  5
        was exercising its right to convert its 2011 Convertible Shares. Rather than acceding to
  6
        LICGO’s rightful request, DECN, by and through Berman, wrongfully proffered
  7
        misinformation with respect to as to certain prerequisites to effectuate LICGO’s conversion and
  8
        wrongfully rejected the same.
  9

 10               67.     Thereafter, in April 2020, LICGO again sought to exercise its right to convert its

 11     2011 Convertible Shares. As LICGO had already held the 2011 Convertible Shares for the

 12     requisite period of time to permit conversion thereof, DECN’s obligations at that time were
 13
        clear and unambiguous – DECN had no right other than to convert the 2011 Convertible
 14
        Shares.       DECN, by and through Berman, however, wrongfully denied LICGO its lawful
 15
        opportunity to convert, stating “uhhhh … not for awhile.”
 16

 17
                  68.     In response to LICGO’s prompt challenge to Defendants’ wrongful rejection of

 18     its right to convert, Defendants wrongful and unlawful response was merely “I cannot allow

 19     that to happen.” Significantly, and without equivocation, the LICGO Subscription Agreement
 20     does not confer on DECN the discretion to accept or reject LICGO’s right for conversion, nor
 21
        does the Subscription Agreement provide any reservation by which DECN could refuse to
 22
        convert the Convertible Shares to common stock.
 23
                  69.     The same unlawful conduct that Defendants inflicted on LICGO’s attempted
 24

 25     conversion request similarly befell Sovereign and Paradigm. Berman, on behalf of DECN,

 26                                                               15
 27                Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                        Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 16 of 25 Page ID #:53




        summarily ignored and rejected Plaintiffs’ conversion rights, childishly responding that "the
  1

  2     store is closed" and that Plaintiffs should "go away" or "fuck off."

  3             70.      For example, in March 2020, Paradigm requested that its shares be issued

  4     pursuant to the Paradigm Independent Contractor Agreement; DECN and Berman rejected this
  5
        lawful request, and refused to issue such shares.                   Rather, Berman, on behalf of DECN,
  6
        misrepresented that the issuance would occur, and asked Paradigm to “give me a few days.... I
  7
        am a little busy this week.” Berman, on behalf of DECN, made similar excuses to the other
  8
        Plaintiffs, and at no point thereafter did DECN ever issue the requisite shares owed.
  9

 10             71.      Inequitably, during the same time period when DECN and Berman were

 11     wrongfully frustrating and wrongfully refusing to permit Plaintiffs to exercise their conversion

 12     rights, DECN, by and through Berman, authorized the conversion of, leading to the sales of,
 13
        hundreds of millions of DECN shares by other investors.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26                                                              16
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 17 of 25 Page ID #:54




                                                        FIRST COUNT
  1

  2                                                  (Breach of Contract)

  3             72.      Plaintiffs repeat and reallege the previous allegations of the Complaint as if

  4     more fully set forth herein.
  5
                73.      Pursuant to the various Subscription Agreements, and the Independent
  6
        Contractor Agreement (collectively, the “Agreements”), defendant DECN was contractually
  7
        bound to Plaintiffs to, among other things, to convert DECN securities for the benefit of
  8
        Plaintiffs.
  9

 10             74.      Plaintiffs fulfilled all of its obligations to defendant DECN under the

 11     Agreements.

 12             75.      Defendant DECN materially breached its contractual obligations owed
 13
        Plaintiffs.
 14
                76.      As a result of those breaches, Plaintiffs have been damaged.
 15
                                                      SECOND COUNT
 16
                                             (Breach of Implied Covenant of
 17
                                              Good Faith and Fair Dealing)
 18
                77.      Plaintiffs repeat and reallege the previous allegations of the Complaint as if
 19
        more fully set forth herein.
 20
                78.      Pursuant to the common law of the State of California, there is inherent in every
 21

 22     contract an implied covenant of good faith and fair dealing.

 23

 24

 25

 26                                                              17
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 18 of 25 Page ID #:55




                79.      The implied covenant of good faith and fair dealing required that defendant
  1

  2     DECN not do anything to destroy or injure Plaintiffs’ right to receive the benefits of the

  3     Agreements.

  4             80.      By its conduct as set forth above, defendant DECN breached the implied
  5
        covenant of good faith and fair dealing.
  6
                81.      As a result of the foregoing, Plaintiffs have been damaged.
  7
                                                       THIRD COUNT
  8
                                                    (Common Law Fraud)
  9
                82.      Plaintiffs repeat and reallege the previous allegations of the Complaint as if
 10
        more fully set forth herein.
 11

 12             83.      DECN, by and through Berman, made material misrepresentations and/or

 13     omissions concerning its Agreements with Plaintiffs with the intent that Plaintiffs rely upon

 14     such representations and/or omissions.
 15
                84.      DECN, by and through Berman, made the foregoing material misrepresentations
 16
        and/or omissions knowing that they were false.
 17
                85.      Plaintiffs relied upon the knowingly false representations and/or omissions of
 18
        DECN and Berman and entered into the Agreements with DECN for the rights of issuance of
 19

 20     DECN convertible securities.

 21             86.      As a result of the foregoing, Plaintiffs have been damaged.
 22

 23

 24

 25

 26                                                              18
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 19 of 25 Page ID #:56




                                                      FOURTH COUNT
  1
                                                 (Breach of Fiduciary Duty)
  2

  3             87.       Plaintiffs repeat and reallege the previous allegations of the Complaint as if

  4     more fully set forth herein.
  5             88.       Berman, as officer, director, employee, principal or agent of the corporate
  6
        defendant, DECN, owed a fiduciary duty to Plaintiffs.
  7
                89.       By reason of the foregoing, Berman breached his fiduciary duties to Plaintiffs
  8
        and is liable for the damages cause thereby.
  9

 10             90.       Plaintiffs have been substantially damaged as a result of defendant Berman’s

 11     wrongful conduct.

 12                                                      FIFTH COUNT
 13                                                (Trover and Conversion)
 14
                91.       Plaintiffs repeat and reallege the previous allegations of the Complaint as if
 15
        more fully set forth herein.
 16
                92.       Defendants wrongfully obtained, and wrongfully continue to exercise dominion
 17
        and control over Plaintiffs’ assets, namely, Plaintiffs common stock in DECN, in a manner
 18

 19     which is inconsistent with Plaintiffs’ rights.

 20             93.       By reason of the foregoing, Defendants are liable for the damages caused
 21     thereby.
 22

 23

 24

 25

 26                                                               19
 27                Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                        Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 20 of 25 Page ID #:57




                                                        SIXTH COUNT
  1
                                                     (Unjust Enrichment)
  2

  3             94.       Plaintiffs repeat and reallege the previous allegations of the Complaint as if

  4     more fully set forth herein.
  5             95.       By reason of the foregoing alleged above, Defendants have been unjustly
  6
        enriched at Plaintiffs’ expense.
  7
                                                      SEVENTH COUNT
  8
                                          (Conspiracy and Aiding and Abetting)
  9
                96.       Plaintiffs repeat and reallege the previous allegations of the Complaint as if
 10
        more fully set forth herein.
 11
                97.       By reason of the foregoing, Defendants joined in a conspiracy, the common
 12

 13     purpose and effect of which was to unlawfully obtain the monies and/or assets of Plaintiffs for

 14     their own use and benefit, and to conceal the fact of such improper conduct from Plaintiffs and
 15     perform other acts in furtherance of the conspiracy.
 16
                98.       Each of the Defendants committed acts in furtherance of the conspiracy and
 17
        aided and abetted the others’ unlawful actions.
 18
                99.       By reason of the foregoing, Defendants are liable for the damages caused
 19

 20     thereby.

 21                                                    EIGHTH COUNT

 22                                             (Piercing the Corporate Veil)

 23             100.      Plaintiffs repeat and reallege the previous allegations of the Complaint as if

 24     more fully set forth herein
 25

 26                                                               20
 27                Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                        Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 21 of 25 Page ID #:58




                101.       As alleged above, DECN and PharmaTech are merely the “alter egos” of
  1

  2     Berman.

  3             102.       As alleged above, DECN and PharmaTech share identical equitable ownership

  4     in the two entities.
  5
                103.       As alleged above, DECN and PharmaTech’s directors and officers of the two
  6
        entities are one and the same and share in the responsible supervision and management of
  7
        the two entities.
  8
                104.       Upon information and belief, sole ownership of all of the stock in the two
  9

 10     entities is controlled by Berman.

 11             105.       As alleged above, DECN and PharmaTech use the same office or business

 12     location.
 13
                106.       Upon information and belief, DECN and PharmaTech share employment of the
 14
        same employees.
 15
                107.       As alleged above, DECN and PharmaTech, by and through Berman’s facilitation
 16

 17
        and assistance, fail to maintain an arm’s length relationships among the two related entities.

 18             108.       As a matter of law, the Court should disregard the corporate formalities of

 19     DECN and PharmaTech, and pierce the corporate veils of DECN and PharmaTech, as it would
 20     promote injustice and bring about an inequitable result to allow Berman to avoid liability by
 21
        standing behind corporate formalities which he flagrantly ignored and/or refused to abide by.
 22

 23

 24

 25

 26                                                                21
 27                 Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                         Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 22 of 25 Page ID #:59




                                                       NINTH COUNT
  1
            (Violations of Sections 10(b) of the Securities Exchange Act of 1934, and Rule 10b-5
  2                                              thereunder)
  3             109.     Plaintiffs repeat and reallege the previous allegations of the Complaint as if
  4
        more fully set forth herein.
  5
                110.     DECN and Berman, in connection with the purchase and sale of securities, by
  6
        the use of the means and instrumentalities of interstate commerce and by the use of the mails,
  7

  8     directly and indirectly: (a) used and employed devices, schemes and artifices to defraud; (b)

  9     made untrue statements of material fact and omitted to state material facts necessary in order to

 10     make the statements made, in light of the circumstances under which they were made, not
 11
        misleading; or (c) engaged in acts, practices and courses of business which operated or would
 12
        have operated as a fraud and deceit upon sellers and purchasers and prospective purchases of
 13
        securities.
 14
                111.     DECN and Berman acted with scienter in that they knowingly or recklessly
 15

 16     made the material misrepresentations and omissions and engaged in the fraudulent scheme

 17     described above.

 18             112.     By reason of the foregoing conduct alleged above, DECN and Berman violated
 19
        Section 10(b) of the Exchange Act, 15 U.S.C. 78j(b), and Rule 10b-5 thereunder, 17 C.F.R.
 20
        240.10b-5.
 21
                                                       TENTH COUNT
 22
                                    (Violations of California Corp. Code § 25401)
 23
                113.     Plaintiffs repeat and reallege the previous allegations of the Complaint as if
 24
        more fully set forth herein.
 25

 26                                                              22
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 23 of 25 Page ID #:60




                114.     Under California Corp. Code § 25401, “[i]t is unlawful for any person to offer or
  1

  2     sell a security in this state … by means of any written or oral communication that includes an

  3     untrue statement of a material fact or omits to state a material fact necessary to make the

  4     statements made, in the light of the circumstances under which the statements were made, not
  5
        misleading.”
  6
                115.     Under California Corp. Code § 25502, “[e]very person who directly or indirectly
  7
        controls a person liable under Section 25501, every partner in a firm so liable, every principal
  8
        executive officer or director of a corporation so liable, every person occupying a similar status
  9

 10     or performing similar functions, every employee of a person so liable who materially aids in the

 11     act or transaction constituting the violation … are also liable jointly and severally with and to

 12     the same extent as such person …”
 13
                116.     Additionally, under California Corp. Code § 25504.1, any person who material
 14
        assists in violation of Section 25401, with intent to deceive or defraud, is jointly and severally
 15
        liable with any other person liable under the chapter for such violation.
 16

 17
                117.     California Corp. Code § 25501 affords a statutory cause of action to victimized

 18     investors for violations of Section 25401.

 19             118.     Any person who violates Section 25401 shall be liable to the person who
 20     purchases a security from him, who may sue for rescission. Upon rescission, a purchaser may
 21
        recover the consideration paid for the security, plus interest at the legal rate, less the amount of
 22
        any income received on the security, upon tender of the security.
 23
                119.     By reason of the foregoing conduct alleged above, DECN and Berman violated
 24

 25     California Corp. Code § 25401.

 26                                                              23
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 24 of 25 Page ID #:61




                                                  PRAYER FOR RELIEF
  1

  2             WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

  3             a. Temporarily restraining Defendants from disposing of all or part of their assets,
  4
        pending appointment of a receiver and a completion of an accounting and restitution to
  5
        Plaintiffs;
  6
                b. Enjoining and restraining Defendants temporarily and pending trial, directly or
  7

  8     indirectly, from selling, transferring, encumbering, hypothecating, or otherwise alienating or

  9     impairing their interests in any real or personal property in which they have any interest,

 10     whether said interest be equitable or legal in nature;
 11
                c. Preliminarily enjoining Defendants from disposing of Plaintiffs’ assets fraudulently
 12
        obtained by them;
 13
                d. Requiring Defendants to make a full accounting, disclosure and return of Plaintiffs’
 14
        monies;
 15

 16             e. Imposing a constructive trust upon Defendants’ assets, pending completion of the

 17     accounting and restitution to Plaintiffs;

 18             f. Appointing a custodial receiver of all Defendants’ assets, pending completion of the
 19
        accounting and restitution to Plaintiffs;
 20
                g. Piercing the corporate veil of DECN and PharmaTech to hold Berman responsible
 21
        for any and all conduct alleged against each entity;
 22

 23
                h. Compensatory and/or consequential damages;

 24             i. Punitive damages;

 25

 26                                                              24
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
Case 2:21-cv-02390-MWF-SK Document 9 Filed 03/22/21 Page 25 of 25 Page ID #:62




                j. Rescission;
  1

  2             k. Restitution;

  3             l. Costs of suit and attorneys’ fees;

  4             m. Costs of investigation; and
  5
                n. Granting such further equitable relief as the Court may deem appropriate.
  6
                                                     JURY DEMAND
  7
                Plaintiffs hereby demand a trial by jury on all issues of the Complaint so triable.
  8

  9

 10     Dated: March, 2021                                     WILENTZ, GOLDMAN & SPITZER, P.A.
 11
                                                               By: /s/
 12
                                                                  KEVIN P. RODDY (SBN 128283)
 13
                                                                   WILENTZ, GOLDMAN & SPITZER, P.A.
 14                                                                90 Woodbridge Center Drive
                                                                   Post Office Box 10
 15                                                                Woodbridge, NJ 07095
 16                                                                Telephone: (732) 636-8000
                                                                   Facsimile: (732) 726-6686
 17                                                                kroddy@wilentz.com
                                                                   Attorneys for Plaintiffs
 18

 19

 20

 21

 22

 23

 24

 25

 26                                                              25
 27               Complaint on behalf of Plaintiffs LICGO Partners, LLC, Sovereign Partners, LLC Paradigm Capital Holdings, LLC
                                                                                                                       Case No.
 28     #12113994.1
